PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                       No. 20-1976


AMERICAN FEDERATION OF GOVERNMENT EMPLOYEES; AMERICAN
FEDERATION OF GOVERNMENT EMPLOYEES LOCAL 2578,

            Plaintiffs – Appellants,

v.

OFFICE OF SPECIAL COUNSEL,

            Defendant – Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:19-cv-02322-PX)


Argued: May 5, 2021                                             Decided: June 11, 2021


Before WILKINSON and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by published opinion. Judge Wilkinson wrote the opinion, in which Judge
Rushing and Senior Judge Traxler joined.


ARGUED: Kyle David Lyons-Burke, ARNOLD & PORTER KAYE SCHOLER LLP,
Washington, D.C., for Appellants. Jack E. Starcher, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee. ON BRIEF: Austin R. Evers, Melanie
Sloan, John E. Bies, AMERICAN OVERSIGHT, Washington, D.C.; R. Stanton Jones,
Daniel F. Jacobson, Jacob Zionce, ARNOLD & PORTER KAYE SCHOLER LLP,
Washington, D.C., for Appellants. Jeffrey Bossert Clark, Acting Assistant Attorney
General, Michael S. Raab, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Robert K. Hur, United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland; Susan K. Ullman, General
Counsel, UNITED STATES OFFICE OF SPECIAL COUNSEL, Washington, D.C., for
Appellee.




                                      2
WILKINSON, Circuit Judge:

       The federal courts are courts of limited jurisdiction. No matter how interesting or

elegant a party’s argument, the federal courts have no power to breathe life into disputes

that come to us without it. The American Federation of Government Employees and the

American Federation of Government Employees Local 2578 (jointly “AFGE”) claim that

we must enjoin the enforcement of an agency’s advisory opinion, already since withdrawn,

even before we have the slightest indication that any enforcement action has, or will ever,

occur. The First Amendment rights of federal employees, they insist, hang in the balance.

But this court has no authority to write an advisory opinion on an advisory opinion.

Because AFGE’s case is now moot, and would otherwise be unripe, we affirm the judgment

of the district court.

                                            I.

       AFGE represents over 600,000 federal civilian employees. J.A. 98. It challenges

two advisory opinions issued by the Office of Special Counsel (“OSC”), the agency tasked

by Congress to advise on the way in which the Hatch Act’s prohibitions in the federal

workplace applied. The original advisory opinion was promulgated on November 27,

2018, and a clarifying opinion was promulgated three days later (jointly, “the Advisory

Opinions”). Both opinions bore on conduct related to President Trump’s reelection

campaign.

       The Advisory Opinions first provided guidance on the debate around President

Trump’s initial impeachment. They indicated that, while OSC considered “express[ing]

an opinion” on impeachment entirely proper, it did read the Hatch Act as prohibiting

                                            3
“advocacy for or against” impeachment. J.A. 49. Second, OSC opined on the use of

phrases like “resistance” and “#resist,” stating that, due to their prominence in partisan

political campaigns, it considered their use “in isolation” political activity, though not

where “facts and circumstances indicate[d] otherwise.” J.A. 46.

       AFGE sued OSC, seeking: a declaration that the Advisory Opinions violated its

members’ rights under the First Amendment; an injunction against OSC’s reliance on and

enforcement of the Advisory Opinions; and a court order commanding their rescission. In

furtherance of its suit, AFGE produced two affidavits, one of which alleged that a member

desired to “express” an “opinion while at work on whether the President should be

impeached.” J.A. 51. The other alleged that a second member desired to “use ‘resist,’

‘resistance,’ and iterations of those terms while at work to express . . . views and opinions

on topics of public importance.” J.A. 53. Both claimed to have refrained from doing so

“to avoid any possibility of being investigated or subject to disciplinary action.” J.A. 51,

53.

       The district court dismissed AFGE’s complaint on ripeness grounds. Drawing on

the D.C. Circuit’s analysis in American Federation of Government Employees, AFL-CIO

v. O’Connor, 747 F.2d 748 (D.C. Cir. 1984), the district court observed that the Advisory

Opinions were non-binding on the Merit Systems Protection Board (the “MSPB”), that

they were promulgated to mitigate the Hatch Act’s potential to chill political speech, and

that AFGE’s allegations were too general to make the case fit for judicial review. J.A.

145–46. It specified that AFGE had not “provided any specific allegation as to how the

Advisory Opinion interferes with their First Amendment rights” or even as to how any

                                             4
actual conduct of its members was inconsistent with the Advisory Opinions. J.A. 146–47.

Nor did AFGE establish, in the district court’s estimation, that dismissal of the complaint

would cause any “real hardship” to AFGE or its members. J.A. 149. On the contrary, the

district court stated, finding AFGE’s case justiciable would impose significant burdens on

OSC by forcing it to spend its scarce resources in litigation rather than in performing its

characteristic Hatch Act functions. J.A. 148–49. Subsequent to the district court’s ruling,

President Trump left office and OSC withdrew the challenged guidance.

                                              II.

       We have before us what is in many ways a unique and distinctive statutory scheme.

Understanding exactly what AFGE is asking of this court requires a review of the relevant

history.   The statutory regime presently governing the political activity of federal

employees did not, after all, spring up from a seed planted yesterday, or even thirty years

ago. Rather, it is the product of close congressional attention since the early days of our

republic. In 1791, Congress deliberated on a bill “to prevent Inspectors [of distilled spirits],

or any officers under them, from interfering, either directly or indirectly, in elections,

further than giving their own votes.” 2 Annals of Congress 1924–25 (1791). Although

that bill did not pass, the ideal of a neutral civil service had already germinated and was

destined to endure. Ten years later, President Jefferson renewed the call and decried

“officers of the General Government taking on various occasions active parts in the

elections of public functionaries.”      10 James D. Richardson, A Compilation of the

Messages and Papers of the Presidents, 1789–1879, at 98 (1902). He called instead for a

system in which the duty of federal officers to the Constitution would assume precedence

                                               5
over partisan desires to “influence the votes of others []or take . . . part in the business of

electioneering.” Id.

       Although not achieved during Jefferson’s lifetime, civil service reform was

eventually enacted in the Pendleton Act of 1883. Civil Service Act of 1883, ch. 522, 22

Stat. 403. The Act represented Congress’ judgment that the common good of the nation

required some limits on the speech of certain federal employees to safeguard efficiency

and integrity in the civil service. By prohibiting federal employees in certain agencies from

“using [their] official authority or influence either to coerce the political action of any

person or body or to interfere with any election,” the Pendleton Act uprooted the notorious

“spoils system” that had hitherto privileged partisan loyalty above professional merit. Id.

President Theodore Roosevelt reinforced this regime by executive order, so that federal

employees covered by the Pendleton Act “while retaining the right . . . to express privately

their opinions on all political subjects, shall take no active part in political management or

political campaigns.” Exec. Order No. 642 (June 3, 1907).

       However, as the nation became better aware of conditions in the civil service—

mainly in consequence of corruption scandals surrounding elections in 1936 and 1938—

Congress entered into an impassioned debate about whether this balance between political

neutrality and freedom of speech for federal employees should be readjusted. See Scott J.

Bloch, The Judgment of History: Faction, Political Machines, and the Hatch Act, 7 U. Pa.

J. of Lab. & Emp. L. 225, 231–32 (2005). Its ultimate solution was enacted as the Hatch

Act of 1939, of which Section 9(a) was the essence:



                                              6
       It shall be unlawful for any person employed in the executive branch of the
       Federal Government, or any agency or department thereof, to use his official
       authority or influence for the purpose of interfering with an election or
       affecting the result thereof. No officer or employee in the executive branch
       of the Federal Government, or any agency or department thereof, shall take
       any active part in political management or in political campaigns. All such
       persons shall retain the right to vote as they may choose and to express their
       opinions on all political subjects.

An Act to Prevent Pernicious Political Activities (Hatch Act), ch. 410, 53 Stat. 1147 (1939).

No longer binding solely on a subset of federal civil servants, the strictures of the Hatch

Act now applied generally to executive branch employees. Congress preserved their right

to express political opinions while limiting their right to engage in partisan activity whose

impact on the political process was more direct.

       Twice the constitutionality of the Hatch Act was challenged in the Supreme Court,

and twice the Supreme Court upheld it. See United Workers of Am. (C.I.O.) v. Mitchell,

330 U.S. 75 (1947); U.S. Civil Serv. Comm’n v. Nat’l Ass’n of Letter Carriers, AFL-CIO,

413 U.S. 548 (1973). In Mitchell, the Court recognized that “[t]he essential rights of the

First Amendment in some instances are subject to the elemental need for order without

which the guarantees of civil rights to others would be a mockery.” Mitchell, 330 U.S. at

95. Congress’ enactment of the Hatch Act was, accordingly, a reasonable outgrowth of its

“conviction,” grounded in the “teaching of experience,” that “an actively partisan

governmental personnel threatens good administration.” Id. at 97–99; see also Letter

Carriers, 413 U.S. at 557 (confirming what the Court called “the judgment of history . . .

that federal service should depend upon meritorious performance rather than political

service, and that the political influence of federal employees . . . on the electoral process


                                             7
should be limited”). In a sense, many of the same considerations that underlie restrictions

on political engagement by the federal judiciary also underlie the Hatch Act. The two

situations are by no means identical, but there is a common belief that the distinct privilege

of public service, in whatever capacity, may justify some modest set of restrictions on

partisan engagements in return. “Another Congress” might one day decide differently but

that decision is emphatically for Congress, not the Court. Mitchell, 330 U.S. at 99.

       The Court recognized that the Hatch Act regime was thoughtfully established and

tended with particular care. Congress amended the Hatch Act several times. Act of July

19, 1940, ch. 640, 54 Stat. 767; Act of Aug. 25, 1950, ch. 784, 64 Stat. 475; Federal

Election Campaign Act Amendments of 1974, Pub. L. No. 93-443, 88 Stat. 1290.

Congress also periodically held hearings to review the whole area as conditions changed

in the civil service and in the nation at large. Bloch, supra, at 234–35. And in 1993,

Congress observed that political patronage was no longer the problem it had once been.

Instead, excessively partisan speech and conduct within the federal workplace was the

danger most in need of being curbed. So, in the Hatch Act Reform Amendments of 1993,

Congress loosened restrictions on federal employees’ ability to participate in political

campaigns outside of work and tightened restrictions on political activity undertaken in the

course of civil service business. See Burrus v. Vegliante, 336 F.3d 82, 86 (2d Cir. 2003).

On-duty federal civil servants were thereby prohibited from engaging in “political

activity,” 5 U.S.C. § 7324, where “political activity” came to mean “an activity directed

toward the success or failure of a political party, candidate for partisan political office, or

partisan political group,” 5 C.F.R. § 734.101. And that remains the law today.

                                              8
       It is not for the judicial branch to second-guess the sober judgment of Congress that

some separation of the civil service from partisan electioneering remains necessary. A

principle of such legislative antiquity should not casually fall prey to debatable

contemporary assessments that government agencies are now so reassuringly aloof from

partisan antagonisms that the need for elemental restraints has definitively passed. For

Congress could well believe that the project of realizing a politically neutral civil service,

a project now over two centuries old, was more essential than ever in this most partisan

and intolerant of times. An efficient and meritocratic civil service of federal employees

devoted above all “to serve this great end of Government—the impartial execution of the

laws,” Letter Carriers, 413 U.S. at 565, may yet help to restore a fraying popular faith in

our basic public bodies. Or so the legislative branch is entitled to conclude. That “great

end of Government” is the great end of the Hatch Act too, and we hesitate to gainsay

Congress’ judgment to this effect.

                                             III.

                                             A.

       It is not only the general purpose of the Hatch Act that defeats appellants’ position.

The way in which Congress has implemented that purpose is equally inhospitable to

appellants’ view.

       We review de novo the district court’s dismissal of appellants’ complaint for lack

of subject matter jurisdiction. Moore v. Frazier, 941 F.3d 717, 721 (4th Cir. 2019).

Justiciability here turns on the details of the highly developed scheme Congress has

provided for the Hatch Act’s enforcement. To prevent the unnecessary chilling of speech,

                                              9
Congress has empowered OSC to issue advisory opinions on the Hatch Act, which OSC

offers as “forecast[s]” and “informal advice.” Am. Fed’n of Gov’t Employees, AFL-CIO v.

O’Connor, 747 F.2d 748, 753–54 (D.C. Cir. 1984). Because OSC is the sole body tasked

with investigating complaints and pursuing disciplinary action before the Merit Systems

Protection Board, 5 U.S.C. § 1215, federal employees who act in conformity with OSC’s

advice effectively enjoy safe harbor from OSC prosecution. See O’Connor, 747 F.2d at

754; J.A. 5–6. Although a federal employee may reach a settlement with OSC, voluntarily

accepting disciplinary measures to avoid prosecution before the MSPB, OSC has no

authority to unilaterally impose discipline for perceived Hatch Act violations. 5 U.S.C §

1215; J.A. 4. It is to the MSPB alone that Congress has delegated the job of determining

whether a Hatch Act violation has occurred and, if so, what discipline is appropriate. 5

U.S.C. §§ 1204, 1215; O’Connor, 747 F.2d at 753–54. As a matter of practice, discipline

of any kind is seldom imposed. In each of the last three years, OSC received no fewer than

two hundred complaints but the MSPB ultimately imposed discipline on no more than six

occasions. J.A. 127–28. Furthermore, any employee facing an adverse judgment from the

MSPB may proceed to the Federal Circuit Court of Appeals. 5 U.S.C. § 7703(b). Neither

the MSPB nor the Federal Circuit are bound by any OSC advisory opinion.

      The statutory enforcement scheme, therefore, runs a straight line from OSC to the

MSPB to the Federal Circuit. This scheme is not only uniquely addressed to the particular

question of partisan engagement among the federal workforce. It is also notable for one

conspicuous absence. Nowhere in the statutory Hatch Act enforcement structure is there

any role assigned to the Fourth Circuit or, indeed, to any regional circuit. Not having

                                           10
received a legislative invitation to the party, we are loath to crash it. To recognize the

primacy of the role of designated agencies and other courts is simply a matter of elemental

respect for Congress’ handiwork and the details of its design.

                                              B.

       The structure and purpose of the Hatch Act inform the justiciability analysis. OSC’s

post-election update of its guidance on impeachment and “the resistance” has removed

AFGE’s injury-in-fact and, therefore, mooted the case. This post-election guidance states,

formally and unequivocally, that because Donald Trump is no longer a candidate for public

office, OSC no longer considers advocacy for or against his impeachment, or use of terms

like “resistance” to violate the Hatch Act. OSC, The Hatch Act and Activities after

Election Day n.5 (Nov. 4, 2020). Because justiciability requires that there be a live

controversy throughout the entirety of litigation, a case is moot if, at any point prior to the

case’s disposition, one of the elements essential to standing, like injury-in-fact, no longer

obtains. Townes v. Jarvis, 577 F.3d 543, 546–47 (4th Cir. 2009). In cases involving the

First Amendment, injury-in-fact may be established either by “an intention to engage in a

course of conduct arguably affected with a constitutional interest, but proscribed by a

statute, and there exists a credible threat of prosecution thereunder,” Kenny v. Wilson, 885

F.3d 280, 288 (4th Cir. 2018) (quoting Babbitt v. Farm Workers Nat'l Union, 442 U.S. 289,

298 (1979)), or a “sufficient showing of self-censorship which occurs when a claimant is

chilled from exercising his right to free expression,” id. (quoting Cooksey v. Futrell, 721

F.3d 226, 235 (4th Cir. 2013)). These standards must, of course, be interpreted in light of

the “fundamental requirements of Article III,” which bar plaintiffs from “manufactur[ing]

                                              11
standing merely by inflicting harm on themselves based on their fears of hypothetical future

harm that is not certainly impending.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 416

(2013).

       The basic problem with appellants’ argument is that the OSC guidance of which

they complain is no longer in effect. The advisory opinions were rescinded for the simple

reason that President Trump was no longer a candidate for public office. As a result,

opinions with regard to him lacked, at least in OSC’s view, the partisan thrust that would

be evident in an ongoing political campaign. The guidance can no longer govern the

appellants’ conduct or in any way chill their proposed speech. Such would seem to present

a classic case of mootness. Any credible threat of prosecution must arise, therefore, from

actions AFGE took back when the Advisory Opinions represented OSC’s considered view.

This argument, however, falls short for several reasons. First, AFGE’s complaint does not

allege, with anything even approaching adequate specificity, that any of its members

actually violated OSC’s pre-election Advisory Opinions. Nor could conduct that was never

violative of the Advisory Opinions in the first place present any threat of future prosecution

that was anything other than highly remote and utterly speculative.

       This case is not excepted from the usual live-controversy requirements because it is

capable of repetition yet evading review. To fall within this exception, it must be the case

that “the challenged action is in its duration too short to be fully litigated prior to its

cessation or expiration, and . . . there is a reasonable expectation that the same complaining

party will be subjected to the same action again.” United States v. Sanchez-Gomez, 138 S.

Ct. 1532, 1540 (2018) (quoting Turner v. Rogers, 564 U.S. 431, 439–40 (2011)). The

                                             12
record does not support either prong. The latter is especially dubious given that there is no

whiff of any of the opportunism, on the part of the defendant, that typically supports

invocations of mootness exceptions where voluntary cessation of the challenged conduct

is at issue. See Porter v. Clarke, 852 F.3d 358, 364 (4th Cir. 2017). OSC withdrew its pre-

election guidance, not with the aim of avoiding judgment in court, but in response to the

outcome of the presidential election. Once Donald Trump was no longer a candidate for

public office, it made no sense for OSC to maintain guidance that hinged on the fact that

he was. Under these conditions, the unreasonableness of expecting the challenged conduct

to recur is “absolutely clear,” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),

Inc., 528 U.S. 167, 190 (2000).

                                             C.

       It may seem odd that a controversy can simultaneously be both moot and unripe.

But it is not odd at all. For if a legal controversy be once dead, who knows at what time or

in what form it might conceivably assume a second life. Justiciability is often a matter of

likelihood, and that in turn may require a practical predictive judgment. See Reno v.

Catholic Social Services, Inc., 509 U.S. 43, 69 (1993) (O’Connor, J., concurring).

       The particular role ripeness doctrine plays in the administrative context is, as the

Supreme Court has said, “to prevent the courts, through avoidance of premature

adjudication, from entangling themselves in abstract disagreements over administrative

policies, and also to protect agencies from judicial interference until an administrative

decision has been formalized . . . .” Abbott Laboratories v. Gardner, 387 U.S. 136, 148–

49 (1967). More generally, observing the requirements of ripeness preserves courts from

                                             13
becoming embroiled in controversies not yet of a suitable form for judicial decision.

Mitchell, 330 U.S. at 90. For “[i]t would not accord with judicial responsibility to adjudge,

in a matter involving constitutionality, between the freedom of the individual and the

requirements of public order except when definite rights appear upon the one side and

definite prejudicial interferences upon the other.” Id. It is with these ends in mind that we

must consider ripeness’ dual requirements, that is, “fitness of the issues for judicial

decision” and “the hardship to the parties of withholding court consideration.” Pacific Gas

& Elec. Co. v. State Energy Res. Conservation & Dev. Comm’n, 461 U.S. 190, 201 (1983)

(quoting Abbott Laboratories, 387 U.S. at 149).

         The issues in this case are not fit for judicial decision. In Miller v. Brown, 462 F.3d

312, 319 (4th Cir. 2006), this court emphasized that a case is generally only fit for decision

where “the action in controversy is final and not dependent on future uncertainties.” In the

First Amendment context, Cooksey v. Futrell found ripeness where “no further

[government] action was required” for the plaintiff to experience a “non-speculative and

objectively reasonable chilling effect of his speech.” 721 F.3d 226, 236, 240–41 (4th Cir.

2013).

         The mere issuance by OSC of a generally addressed advisory opinion falls well short

of what is required. And that is, in fact, all that AFGE has brought before us. AFGE has

not alleged that OSC has provided any individualized notice that OSC considers any of its

members’ conduct as even potentially in violation of the Hatch Act. It has not alleged that

OSC has initiated an investigation into the conduct of the members here or that OSC has

ever expressed any intention to file a complaint against them with the MSPB. Both OSC

                                               14
and MSPB have remained quite on the sidelines. Indeed, the significance of their lack of

involvement here can hardly be overstated. The MSPB is the body with the statutory

authority to find that a federal employee has violated the Hatch Act and to impose

discipline. Yet AFGE’s complaint has not alleged a single instance in which the MSPB

heard a dispute based on any conduct by AFGE, or any of its members, that was similar to

the desired speech described in its members’ affidavits.

       This absence, on the part of both OSC and the MSPB, contrasts quite remarkably

with Cooksey, where the North Carolina Board of Dietetics/Nutrition, the relevant

governmental authority in that case, had issued Cooksey with a red-pen review of his

website, complete with commentary, and assured him that it would continue to monitor his

website for regulatory compliance in the future. Id. at 236–37. The North Carolina Board’s

“highest executive official” personally called Cooksey to remind him that she wielded the

statutory authority to seek an injunction against him if he failed to comply with the Board’s

guidance. Id. at 236. Nothing like that happened here. To hold that an action as

preliminary as OSC’s issuance of a generally addressed advisory opinion can meet the

ripeness standard would be, in reality, to strip the standard of any meaningful content.

       The high level of generality at which AFGE has alleged the chilling effect on its

members, coupled with the absence of any agency enforcement action, illustrates the

soundness of the district court’s conclusion with respect to ripeness. As to adjudicative

fitness, the absence of further agency action would compel this court to speculate,

improperly, as to whether AFGE’s members’ desired speech is in fact inconsistent with the

Advisory Opinions. As to hardship, this court would be on even shakier ground. The

                                             15
generality of AFGE’s key allegations and the lack of OSC action deprive us of any solid

foundation for finding that AFGE’s members will suffer significant hardship if we dismiss

the case. Having pleaded in such “sweeping generalit[ies],” O’Connor, 747 F.2d at 752,

AFGE would, therefore, force our court into just the kind of “premature adjudication,”

Abbott Laboratories, 387 U.S. at 148–49, that the Supreme Court has warned against.

       To appreciate the problem, it is helpful to return for a moment to the language in

AFGE’s affidavits. These affidavits have alleged, first, a desire to “express [an] opinion

while at work on whether the President should be impeached” and, second, a desire to “use

‘resist,’ ‘resistance,’ and iterations of those terms . . . to express . . . views and opinions.”

J.A. 51, 53. The affidavits foreswear any concomitant desire to advocate for or against

President Trump’s impeachment in the workplace. Id. But the Advisory Opinions create

a safe harbor for employees’ simple expression of impeachment-related opinions. J.A. 49.

As for “resistance” and its iterations, the Advisory Opinions specifically contemplate

OSC’s determinations being circumstance- and fact-specific. J.A. 46.

       Something more concrete and particularized in the way of speech or conduct is thus

required. Greater clarity might have been provided—costlessly and at no risk to AFGE’s

members—if they had requested, according to convenient and oft-used procedures, the

issuance of individualized advisory opinions addressing the particular conduct in which

AFGE’s members hoped to engage. See J.A. 124–25 (indicating that OSC responds to over

1,000 such inquiries annually, some of which are made by email and telephone). Just as

AFGE’s concerns were primed for further development through established agency

channels, however, plaintiffs thrust their case into the lap of this court. Not only are cases

                                               16
saddled with such fundamental indeterminacy unsuited to resolution in an Article III forum.

Where, as here, they arise in the administrative context, they represent an invitation to the

premature interference in administrative affairs that the Supreme Court has explicitly

rejected.

                                                  D.

       There is a final difficulty with appellants’ case. For our court to rule this case

justiciable would upend the Hatch Act enforcement scheme whose details Congress has so

meticulously set out. Here, AFGE has challenged a generally addressed OSC advisory

opinion with general allegations of its own about some possible future speech that said

advisory opinion has supposedly chilled. Nothing more. By asking us to find sufficient

ripeness, AFGE is effectively asking this court to graft a parallel Article III “fast track”

onto the congressional design.      Instead of vindicating members’ rights through the

intrabranch and judicial processes devised specifically to govern Hatch Act disputes,

AFGE would have us pave a way straight from OSC’s “informal advice” to our court’s

final judgment.

       The consequence would be to reduce dramatically the promulgation of advisory

opinions. OSC currently produces over one-thousand advisory opinions each year through

a sub-unit consisting of a mere six attorneys. J.A. 149. It is simply not plausible to suggest

that such a limited body would be capable of providing a fraction of its current guidance if

it were forced to conceive of each and every advisory opinion as a point of exposure to

litigation costs. OSC’s ability to ensure the Hatch Act functions “to protect employees’

right[] . . . to free expression,” United States v. Nat’l Treasury Emps. Union, 513 U.S. 454,

                                             17
471 (1995) (emphasis in original), would thereby be diminished, and federal employees

would themselves bear the costs of the resultant uncertainty. By seeking to win its dispute

with OSC in a way certain to compromise the conditions securing free expression, AFGE

has fallen victim to the law of unintended consequences. Fortunately, respect for ripeness

doctrine saves us from the same mistake. We cannot plough under in a moment what

Congress has deliberately shaped and refined over decades.

        Government operates at many levels of formality, and it cannot be expected to

function properly without some mix of formal and informal means. Not every conceivable

question can come to Congress or an Article III court for a definitive formal ruling. And

agency rules, regulations, and adjudications also have different levels of formality attached.

Informal advisory opinions afford the government flexibility while at the same time

affording both private and public individuals a more efficient, less expensive, and less

protracted means of obtaining guidance and understanding. Advisory letters and opinions

are omnipresent throughout government and indeed they exist not only in the executive

branch but in the judicial branch as well. See, e.g., 2B Committee on Codes of Conduct,

Guide to Judiciary Policy, ch. 2 (2019) (listing almost one hundred published advisory

opinions). To deprive government of this tool generally and in the specific context where

Congress has contemplated it would be, quite frankly, a heavy blow. This is yet one more

reason for courts to adhere to the cautions and limitations in our constitutionally prescribed

role.




                                             18
                                              IV.

       The problems with this suit are many and the potential damage it threatens so

significant as to leave us no choice but to affirm the district court’s dismissal of the action.

As the Supreme Court has repeated, Congress acted lawfully in crafting a system that

balances personal rights against the ideal of political neutrality in public service. AFGE

has failed to show that, in this case, it would be lawful for us to intervene. For the reasons

herein expressed, we shall affirm.

                                                                                  AFFIRMED




                                              19